DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/20/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 5, 12, and 19 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 11/20/2020 and 3/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
7.	Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In particular, Although Khoshnevisan teaches in Sections [0032] The apparatus receive instructions for performing, channel measurement estimation related to PDCCHs/PDSCHs based on the receive beams associated with the set of TCI states; Section [0114] The UE report feedback that correspond to a configured number of beams; and in Section [0158] The UE perform, a channel measurement estimation related to one or more of the PDCCH/PDSCH based on the one or more receive beams associated with the set of TCI states, and determine a reference ;  it is silent on receive configuration to measure K source RSs and report a beam report, wherein the beam report includes an indicator that indicates a plurality of source RSs from the K source RSs. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoshnevisan et al. US 20210112560 hereafter Khoshnevisan  (Note the provisional application 62/914403 filed 10/11/2019 includes support for disclosure relied herein).

As to Claim 1.      Khoshnevisan discloses a user equipment (UE) comprising [Figs. 10, 13, Abstract: Methods, systems, and devices for wireless communications are described; a communication device, known as user equipment (UE) receive DCI include one or more of an indication of a set of transmission configuration indicator (TCI) states and UE decode the DCI]: 
a transceiver [Transceiver-1320] configured to [Figs. 10, 13, Section 0199: The device-1305 may be an example of a UE-115 as described herein; the device/UE include a transceiver-1320, memory-1330, and a processor-1340]:
          receive configuration information on a set of transmission configuration indicator (TCI) states [Figs. 3, 7-8, Section 0075, 0087: A UE configured to receive a downlink control information (DCI) on a physical downlink control channel (PDCCH); the DCI include one or more of an indication of a set of transmission configuration indicator (TCI) states related to a physical downlink shared channel (PDSCH), one or more receive beams associated with the set of TCI states. Downlink transmission is from a base station to a UE];
        and receive a TCI state indication associated with downlink (DL) transmissions in a plurality of downlink (DL) time slots [Figs. 3, 7-8, Sections 0122, 0142, 0163: The base station or UE perform communication operations in downlink transmission, downlink reception, uplink transmission, uplink reception according to one or more TCI states; the base station transmit in a DCI an indication of TCI states; each TCI state may include parameters for configuring a QCL relationship. The base station configured to include in a DCI an indication of a single TCI state, a first PDSCH scheme, a second PDSCH scheme, a third and fourth PDSCH across slots. The control signaling include a TCI states pattern indicating one or more TCI states related to one or more periods; the periods relate to one or more TTIs including one or more slots];
[Processor-1340] operably coupled to the transceiver [Transceiver-1320], the processor configured to [Figs. 10, 13, Section 0199: The device-1305 may be an example of a UE-115 as described herein; the device/UE include a transceiver-1320, memory-1330, and a processor-1340]:
decode the TCI state indication; and apply the TCI state indication to a reception of the DL transmissions in the plurality of DL time slots [Figs. 3, 7-8, Sections 0075, 0142, 0163: UE decode the DCI associated with TCI state and receive, the PDSCH, the one or more receive beams associated with the set of TCI states. The base station configured to include in a DCI an indication of a single TCI state, a first PDSCH scheme, a second PDSCH scheme, a third PDSCH scheme and fourth PDSCH scheme across slots; and include a TCI field; and the UE use scheme based on the DCI indication and have QCL assumptions in each symbol and slot. The control signaling include a TCI states pattern indicating one or more TCI states related to one or more periods; the periods relate to TTIs including one or more slots].

As to Claim 2.     Khoshnevisan discloses the UE of Claim 1, wherein: each TCI state in the set of TCI states refers to a plurality of source reference signals (RSs) with a corresponding quasi co-location (QCL) [Section 0122: The base station transmit in a DCI an indication of one or more TCI states, or a set of TCI states; each TCI state include parameters for configuring a QCL relationship between one or two downlink reference signals associated with the PDSCH]:
the plurality of the source RSs are in one-to-one association with the DL transmissions in the plurality of the DL time slots [Sections 0122, 0135, 0163: The TCI states may indicate a QCL-relationship between downlink reference signals. A TCI field in the DCI signaling may thus point to QCL relationships referring to reference signals (RSs) sets; each TCI code point in a DCI correspond to one or two TCI states. TCI states related to one or more periods; the periods relate to TTIs including one or more slots],
and the TCI state indication indicates one of the TCI states in the set of TCI states [Sections 0135, 0163: Each TCI code point in a DCI may correspond to one or two TCI states. The control signaling include a TCI states pattern indicating one or more TCI states].

As to Claim 3.   Khoshnevisan discloses the UE of Claim 1, wherein: each TCI state in the set of TCI states refers to a source reference signal (RS) with a corresponding quasi co-location (QCL) [Section 0122: The base station transmit in a DCI an indication of one or more TCI states, or a set of TCI states; each TCI state include parameters for configuring a QCL relationship between one or two downlink reference signals associated with the PDSCH]:
 and the TCI state indication indicates a plurality of TCI states from the set of TCI states that are in one-to-one association with the DL transmissions in the plurality of the DL time slots [Sections 0075, 0135, 0163: UE decode the DCI associated with TCI state and receive, the PDSCH, the one or more receive beams associated with the set of TCI states. Each TCI code point in a DCI may correspond to one or two TCI states. The control signaling include a TCI states pattern indicating one or more TCI states related to one or more periods; the periods relate to TTIs including one or more slots].

As to Claim 4. Khoshnevisan discloses the UE of Claim 1, wherein the transceiver [Transceiver-1320] is further configured to [Figs. 10, 13, Section 0199]:  receive an information about indices [i.e. symbols] of the plurality of DL time slots [Sections 0093, 0155, 0163: Each slot is in the time domain referred to TTI including number of symbols. UE configured to receive PDSCH over TTI and a TTI include one or more symbols associated with one or more slots. The TCI states relates to periods may relate to TTI including symbols of one or more slots].

As to Claim 6.  Khoshnevisan discloses the UE of Claim 3, wherein the transceiver [Transceiver-1320] is further configured to [Figs. 10, 13, Section 0199]: receive a value of a number of the TCI states comprising the plurality of TCI states from the set of TCI states [Sections 0135-0136, 0138: A TCI field in DCI indicate multiple TCI states and may indicate two (value) TCI states for UE to receive scheduled PDSCH (downlink transmission). The TCI field in DCI points to one TCI state and may point to more than one TCI state. The TCI state indication may be a one-bit (i.e. value) or multi-bit (i.e. value)].

As to Claim 7.    Khoshnevisan discloses the UE of Claim 1, wherein the transceiver [Transceiver-1320] is further configured to [Figs. 10, 13, Section 0199]: receive a value of a number of time slots comprising the plurality of the DL time slots [Sections 0093, 0141, 0151, 0155: Each slot is in the time domain referred to TTI including number of symbols. The decoding DCI includes start and length indicator indicated by time domain (i.e. slot/timing) allocation field. The UE use set of slots or transmission occasions corresponding to TCI state and process data corresponding to number of TTIs (i.e. slots). UE configured to receive PDSCH over TTI and a TTI include one or more symbols associated with one or more slots].

As to Claim 8.   Khoshnevisan discloses a base station (BS) comprising [Figs. 1, 13, Sections 0003, 0087: The wireless system include base station supporting communication for UE/user equipment. Downlink transmission from a base station to a UE]:
a processor configured to [Sections 0231: The various components described in connection with the disclosure herein may be implemented or performed with a general-purpose processor]:
generate configuration information on a set of transmission configuration indicator (TCI) states [Figs. 3, 7-8, Section 0075, 0087: A UE configured to receive a downlink control information (DCI) on a physical downlink control channel (PDCCH); the DCI include one or more of an indication of a set of transmission configuration indicator (TCI) states related to a physical downlink shared channel (PDSCH), one or more receive beams associated with the set of TCI states. Downlink transmission from a base station to a UE];
and generate a TCI state indication associated with downlink (DL) transmissions in a plurality of downlink (DL) time slots [Figs. 3, 7-8, Sections 0122, 0142, 0163: The base station or UE perform communication operations in downlink transmission, downlink reception, uplink transmission, uplink reception according to one or more TCI states; the base station transmit in a DCI an indication of TCI states; each TCI state may include parameters for configuring a QCL relationship. The base station configured to include in a DCI an indication of a single TCI state, a first PDSCH scheme, a second PDSCH scheme, a third and fourth PDSCH across slots. The control signaling include a TCI states pattern indicating one or more TCI states related to one or more periods; the periods relate to one or more TTIs including one or more slots];
and a transceiver [Antenna] operably coupled to the processor, the transceiver configured to [Fig. 1, Sections 0109, 0231: A base station may be equipped with multiple antennas, which may be used to employ techniques such as transmit and receive. The various components described in connection with the disclosure herein may be implemented or performed with a general-purpose processor],
 transmit the configuration information; and transmit the TCI state indication [Sections 0122, 0163: The base station transmit in a DCI an indication of TCI states. The control signaling include a TCI states pattern indicating one or more TCI states related to one or more periods; the periods relate to TTIs including one or more slots].

As to Claim 9. The BS of Claim 8, wherein: each TCI state in the set of TCI states refers to a plurality of source reference signals (RSs) with a corresponding quasi co-location (QCL), the plurality of the source RSs are in one-to-one association with the DL transmissions in the plurality of the DL time slots; and the TCI state indication indicates one of the TCI states in the set of TCI states [See Claim 2 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 10. The BS of Claim 8, wherein: each TCI state in the set of TCI states refers to a source reference signal (RS) with a corresponding quasi co-location (QCL); and the TCI state [See Claim 3 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 11.  Khoshnevisan discloses the BS of Claim 8, wherein the transceiver [i.e. Antenna] is further configured to [Sections 0109, 0231]: transmit an information about indices of the plurality of DL time slots [See Claim 4 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 13.  Khoshnevisan discloses the BS of Claim 10, wherein the transceiver [i.e. Antenna] is further configured to [Sections 0109, 0231]: transmit a value of a number of the TCI states comprising the plurality of the TCI states from the set of TCI states [See Claim 6 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 14.  Khoshnevisan discloses the BS of Claim 8, wherein the transceiver [i.e. Antenna] is further configured to [Sections 0109, 0231]: transmit a value of a number of time slots comprising the plurality of the DL time slots [See Claim 7 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 15.    Khoshnevisan discloses a method for operating a user equipment (UE), the method comprising [Figs. 10, 13, Abstract: Methods, systems, and devices for wireless communications are described; a communication device, known as user equipment (UE) receive DCI include one or more of an indication of a set of transmission configuration indicator (TCI) states and UE decode the DCI]:  
receiving configuration information on a set of transmission configuration indicator (TCI) states [Figs. 3, 7-8, Section 0075, 0087: A UE configured to receive a downlink control information (DCI) on a physical downlink control channel (PDCCH); the DCI include one or more of an indication of a set of transmission configuration indicator (TCI) states related to a physical downlink shared channel (PDSCH), one or more receive beams associated with the set of TCI states. Downlink transmission from a base station to a UE];
receiving a TCI state indication associated with downlink (DL) transmissions in a plurality of downlink (DL) time slots [Figs. 3, 7-8, Sections 0122, 0142, 0163: The base station or UE perform communication operations in downlink transmission, downlink reception, uplink transmission, uplink reception according to one or more TCI states; the base station transmit in a DCI an indication of TCI states; each TCI state may include parameters for configuring a QCL relationship. The base station configured to include in a DCI an indication of a single TCI state, a first PDSCH scheme, a second PDSCH scheme, a third and fourth PDSCH across slots. The control signaling include a TCI states pattern indicating one or more TCI states related to one or more periods; the periods relate to one or more TTIs including one or more slots];
decoding the TCI state indication; and applying the TCI state indication to a reception of the DL transmissions in the plurality of DL time slots [Figs. 3, 7-8, Sections 0075, 0142, 0163: UE decode the DCI associated with TCI state and receive, the PDSCH, the one or more receive beams associated with the set of TCI states. The base station configured to include in a DCI an indication of a single TCI state, a first PDSCH scheme, a second PDSCH scheme, a third PDSCH scheme and fourth PDSCH scheme across slots; and include a TCI field; and the UE use scheme based on the DCI indication and have QCL assumptions in each symbol and slot. The control signaling include a TCI states pattern indicating one or more TCI states related to one or more periods; the periods relate to TTIs including one or more slots].

As to Claim 16. The method of Claim 15, wherein: each TCI state in the set of TCI states refers to a plurality of source reference signals (RSs) with a corresponding quasi co-location (QCL), the plurality of the source RSs are in one-to-one association with the DL transmissions in the plurality of the DL time slots; and the TCI state indication indicates one of the TCI states in the set of TCI states [See Claim 2 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 17. The method of Claim 15, wherein: each TCI state in the set of TCI states refers to a source reference signal (RS) with a corresponding quasi co-location (QCL); and the TCI state indication indicates a plurality of TCI states from the set of TCI states that are in one-to-one association with the DL transmissions in the plurality of the DL time slots [See Claim 3 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 18. The method of Claim 15, further comprising: receiving an information about indices of the plurality of DL time slots [See Claim 4 rejection because both claims have similar subject matter, therefore similar rejection applies herein].
As to Claim 20.   Khoshnevisan discloses the method of Claim 17, further comprising:  receiving a value of a number of the TCI states comprising the plurality of the TCI states from the set of TCI states [Sections 0135-0136, 0138: A TCI field in DCI indicate multiple TCI states and may indicate two (value) TCI states for UE to receive scheduled PDSCH (downlink transmission). The TCI field in DCI points to one TCI state and may point to more than one TCI state. The TCI state indication may be a one-bit (i.e. value) or multi-bit (i.e. value)];
 	and receiving a value of a number of time slots comprising the plurality of the DL time slots [Sections 0093, 0141, 0151, 0155: Each slot is in the time domain referred to TTI including number of symbols. The decoding DCI includes start and length indicator indicated by time domain (i.e. slot/timing) allocation field. The UE use set of slots or transmission occasions corresponding to TCI state and process data corresponding to number of TTIs (i.e. slots). UE configured to receive PDSCH over TTI and a TTI include one or more symbols associated with one or more slots].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Zhou et al. US 20200077428 in particular Sections [0097-0098]. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 18, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477